Citation Nr: 0716539	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  05-08 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for peripheral 
neuropathy.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel 



INTRODUCTION

The veteran served on active duty from June 1959 to June 1962 
and from July 1962 to August 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the veteran's previously denied claim for service 
connection for peripheral neuropathy; the application to 
reopen a claim of service connection for a low back 
disability was granted, but the underlying claim was denied.  

The Board is required to consider the issue of finality prior 
to any consideration on the merits. 38 U.S.C.A. §§ 7104(b), 
5108 (West 2002); see Barnett v. Brown, 8 Vet. App. 1 (1995).  
The Board has a legal duty to address the issue of whether 
new and material evidence has been submitted to reopen a 
claim, regardless of RO's actions.  Id. at 4.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking to reopen service connection claims 
for peripheral neuropathy and a low back disorder.  The 
claims for service connection for peripheral neuropathy and a 
low back disability were previously denied in an April 2002 
RO decision.  The veteran did not appeal this decision.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
in part that VA's duty to notify a claimant seeking to reopen 
a claim included advising the claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  It further 
held that VA must, in the context of a claim to reopen, look 
at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate  that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Although the June 2003 VCAA letter associated with the claims 
folder advised the veteran what evidence is necessary to 
substantiate his underlying service connection claims, that 
letter did not discuss the basis for the denial in the prior 
decision.  Thus, the June 2003 letter does not comply with 
the Kent ruling.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) that (1) notifies the veteran of 
the evidence and information necessary to 
reopen the claim; (2) notifies the veteran 
of the reasons for the April 2002 denial 
(it was determined that the veteran did 
not have chronic back disability or 
peripheral neuropathy that was related to 
his period of active service; there was no 
objective evidence of a link between 
current disability and his period of 
active duty); and (3) notifies the veteran 
of what specific evidence would be 
required to substantiate the element or 
elements needed to grant the veteran's 
service connection claim (i.e., medical 
evidence establishing that current 
peripheral neuropathy and back disability 
are related to or had their onset during 
his period of active duty).  This notice 
is outlined by the Court in Kent, supra.  
The notification letter should also advise 
the veteran of the evidence and 
information that is necessary to establish 
entitlement to his underlying service 
connection claim.  

2.  Following such development, the RO 
should review and readjudicate the new and 
material claim.  If any benefit sought on 
appeal remains denied, the RO shall issue 
the veteran and his representative a 
Supplemental Statement of the Case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 Department of Veterans Affairs


